DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5, 24 and 25 in the reply filed on 11/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	1. Applicant has cancelled all other restricted claims. 
	2. Claims 26-28 are new.
	3. Claims 1-5 and 24-28 are examined in the instant application.

Claim Objections
Claims 2-5 and 24-28 are objected to because of the following informalities:  claims 2-5 and 24-28 are not grammatically correct. The word “Claim” should be replaced with the word “claim”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: claim 4 recites the acronym “HLOs” without first reciting its full name. The term “human liver organoid” (parag. 61 of the instant specification) should precede “HLOs”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 recites the limitation "said HLOs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 recites the limitation "said HLOs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presnell et al. (WO 2014/151921 A1) in view of Church et al. (WO 2016/141131 A1).

Regarding clams 1, 2, 24 and 26, Presnell et al. teach a method of inducing the formation of a liver organoid from human iPS cells via definitive endoderm by contact with an FGF pathway activator (parags. 5-7, 12, 85, 125 and 128). 
Regarding claim 3, Presnell continues to teach that spheroids are embedded in a basement membrane matrix (parags. 55, 89, 135 and 138).
Regarding claims 4 and 28, Presnell teaches that their liver organoid expresses albumin (claim 26). The specification teaches that HLO stands for human liver organoid (parag. 61) and thus the human liver organoid of Presnell would be the same as the one instantly claimed.
Regarding claim 5, Presnell teaches that their liver organoid has bile transport activity by examining BSEP (bile sault export protein) expression (parag. 14 and claim 26). The instant specification teaches that BSEP expression can be used to measure bile transport activity (pg. 70).
Regarding claim 25, Presnell teach that Wnt can be used as a biological factor, while Presnell does not explicitly teach that this is the protein form of Wnt, absent evidence to the contrary it is interpreted that this a protein Wnt signaling pathway activator (parag. 117).
Regarding claim 27, Presnell teaches that the liver organoid comprises a luminal structure comprising internalized microvilli comprising mesenchymal cell and wherein the luminal structure is surrounded by polarized hepatocytes (parags. 117, 119, 218-219 and 288).
Presnell does not teach:
(i) using a Wnt signaling pathway activator and incubating a posterior foregut spheroid in the presence of a RA.

(i) Regarding using a Wnt signaling pathway activator, Church et al. teach that a Wnt signaling pathway activator, retinoic acid and FGF signaling pathway activator can be used to produce a vascularized liver organoid from iPS-derived endoderm (which will comprise definitive endoderm) which can be embedded in a basement membrane matrix to develop into a liver tissue (parags. 7-10, 79, 116 and 117).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Presnell regarding a method of inducing formation of a liver organoid using a FGF pathway activator with the teachings of Church regarding a method of method of inducing formation of a liver organoid using a Wnt signaling pathway activator and retinoic acid to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Presnell teaches the successful induction of iPS cells into a liver organoid using an FGF signaling pathway activator and Church the successful induction of a liver organoid from iPS cells using a Wnt signaling pathway activator and retinoic acid. One of ordinary skill in the art would have been motivated to combine FGF and Wnt signaling pathway activators and retinoic acid since this can produce various types of liver organoids during the ordinary course of experimentation. 
There would have been a reasonable expectation of success that the Wnt signaling pathway activators and retinoic acid of Church would work in the method of Presnell since Church teaches that a Wnt signaling pathway activators and retinoic acid can form a liver organoid from iPS cells.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632